PER CURIAM.
Thomas Jefferson appeals the summary denial of his motion to correct his illegal sentence. Upon revocation of the appellant’s probation, the trial court sentenced him to four and one-half years in prison for shooting at or into a building. The upper limit of the permitted range of the next higher cell was three and one-half years’ incarceration. Because the court sentenced the appellant beyond the permitted range of the next higher cell, we remand *586for resentencing in accordance with the guidelines.
Reversed and remanded.
DANAHY, A.C.J., and PARKER and PATTERSON, JJ., concur.